DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 04 January 2021.
2.  Claims 1-10 are pending in the application.
3.  Claims 1-10 have been rejected.
4.  Claims 11-20 have been withdrawn from consideration.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 18 November 2020.
Response to Arguments
6.  Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
	On page 6 the applicant argues that a criterion for proper requirement for restriction has not been met.  The applicant argues to support a requirement for restriction that independent inventions, the Office must show that two or more inventions are independent and there would be a serious burden on the examiner if restriction is not required.
	The examiner respectfully disagrees.  The examiner has shown that restriction for examination purposes are indicated as proper because all the inventions listed are independent or distinct since the two groups fall in two different classifications and thus there would be a serious search and/or examination burden if restriction were not required.
	On page 7 the applicant argues that even assuming, arguendo, that the classifications proffered by the Office are accurate that the classifications are not necessarily mutually exclusive.
	The examiner respectfully disagrees.  The two groups fall in two different classifications and thus there would be a serious search and/or examination burden if restriction were not required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.  Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,223 B2 (hereinafter the ‘223 patent) in view of Le Saint US 2019/0014094 A1. 
	The ‘223 patent teaches:
determining a common secret at two or more nodes in a network [column 19, lines 8-9]; and 
using the common secret to transmit at least one share of a verification element that has been split into a plurality of shares [column 19, line 7] to the second node to enable the second node to use the at least one share of the verification element to compute the verification element [column 19, lines 13-21]. 
	The ‘223 patent does not teach determining a common secret at a first node in a network based, at least in part, on a first node private key of the first node and a second node public key of a second node in the network.
	Le Saint teaches determining a common secret at a first node in a network based, at least in part, on a first node private key of the first node and a second node public key of a second node in the network (i.e. the server computer can generate the same shared secret using the ephemeral public key of the client computer and a private key of the server computer) [0068].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that a common secret would have been determined at a first node in a network based, at least in part, on a first node private key of the first node and a second node public key of a second node in the network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘223 patent by the teaching of Le Saint because it allows for secure communications between two parties to allow a party to securely communicate with multiple parties using a single message [0005].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 in view of Patnala et al U.S. Patent No. 8,855,318 B1 (hereinafter Patnala).
As to claim 1, Le Saint discloses a computer-implemented method, comprising: 
determining a common secret at a first node in a network based, at least in part, on a first node private key of the first node and a second node public key of a second node in the network (i.e. the server computer can generate the same shared secret using the ephemeral public key of the client computer and a private key of the server computer) [0068]; and 
using the common secret to transmit at least one share of a verification element (i.e. using the secret to encrypt data) [0068]. 
Le Saint does not teach that the verification element that has been split into a plurality of shares to the second node to enable the second node to use the at least one share of the verification element to compute the verification element.
Patnala teaches that the verification element that has been split into a plurality of shares to the second node to enable the second node to use the at least one share of the verification element to compute the verification element (i.e. master key is split into a number of shares that are distributed to multiple entities and can be later recovered using a subset of the number of shares) [column 7, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been split into a plurality of shares to the second node to enable the second node to use the at least one share of the verification element to compute the verification element.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 2, Le Saint does not teach the method of claim 1, wherein the verification element comprises: 
a representation of a cryptographic key different from the cryptographic key; or 
one or more elements which may be used to obtain the cryptographic key. 
Patnala teaches one or more elements which may be used to obtain the cryptographic key (i.e. master key is split into a number of shares that are distributed to multiple entities and can be later recovered using a subset of the number of shares) [column 7, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that one or more elements may be used to obtain the cryptographic key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 3, Le Saint teaches the method of claim 1, wherein using the common secret to transmit the at least one share of the verification element comprises: 
using the common secret to generate an encryption key (i.e. using the secret to encrypt data) [0068].
Le Saint does not teach transmitting the at least one share of the verification element in an encrypted format using the encryption key. 
Patnala teaches transmitting the at least one share of the verification element (i.e. master key is split into a number of shares that are distributed to multiple entities and can be later recovered using a subset of the number of shares) [column 7, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the at least one share of the verification element would have been transmitted in an encrypted format using the encryption key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 4, Le Saint does not teach that the at least one share of the verification element includes at least three shares of the verification element.  Le Saint does not teach the method further comprises storing the at least three shares of the verification element at different locations relative to each other. 
Patnala teaches that the at least one share of the verification element includes at least three shares of the verification element (i.e. split into five shares) [column 7, lines 6-13].  Patnala teaches the method further comprises storing the at least three shares of the verification element at different locations relative to each other (i.e. shares of the master key are distributed to multiple entities) [column 7, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the at least one share of the verification element would have included at least three shares of the verification element.  The method further would have comprised storing the at least three shares of the verification element at different locations relative to each other.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 5, Le Saint does not teach the method of claim 4, wherein a first share of the at least three shares is stored in a storage facility that is different from one or more other storage facilities in which other shares of the at least three shares are stored. 
Patnala teaches a first share of the at least three shares is stored in a storage facility that is different from one or more other storage facilities in which other shares of the at least three shares are stored (i.e. shares of the master key are distributed to multiple entities) [column 7, lines 6-13]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that a first share of the at least three shares would have been stored in a storage facility that is different from one or more other storage facilities in which other shares of the at least three shares were stored. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 6, Le Saint does not teach the method of claim 1, wherein the verification element is a cryptographic key. 
Patnala teaches that the verification element is a cryptographic key (i.e. a master key) [column 7, lines 6-13]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been a cryptographic key. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
As to claim 9, Le Saint does not teach the method of claim 1, further comprising: splitting the verification element into the plurality of shares such that the verification element can be restored or regenerated from two or more shares of the plurality of shares, wherein no individual share of the plurality of shares is sufficient to restore or regenerate the verification element.
Patnala teaches splitting the verification element into the plurality of shares (i.e. split into five shares) [column 7, lines 6-13] such that the verification element can be restored or regenerated from two or more shares of the plurality of shares (i.e. only two or three shares may be necessary to reconstitute the master key) [column 7, lines 6-13], wherein no individual share of the plurality of shares is sufficient to restore or regenerate the verification element (i.e. only two or three shares may be necessary to reconstitute the master key) [column 7, lines 6-13].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint so that the verification element would have been split into the plurality of shares such that the verification element could have been be restored or regenerated from two or more shares of the plurality of shares, wherein no individual share of the plurality of shares would have been sufficient to restore or regenerate the verification element.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Le Saint by the teaching of Patnala because provides improved methods for distributing encryptions keys for encrypting and/or authenticating data in storage area network devices [column 1, lines 17-21].
9.  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 and Patnala et al U.S. Patent No. 8,855,318 B1 (hereinafter Patnala) as applied to claim 1 above, and further in view of Campos US 2013/0304642 A1.
As to claim 7, the Le Saint-Patnala combination does not teach the method of claim 1, wherein the verification element is usable to control access to a resource. 
Campos teaches that the verification element is usable to control access to a resource (i.e. security key is used to access e-wallet) [0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination so that the verification element is usable to control access to a resource.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination by the teaching of Campos because it provides consumers a more efficient, secure and effective way of accessing and using their card-related assets [0007].
As to claim 8, the Le Saint-Patnala combination does not teach the method of claim 7, wherein the resource is a digital wallet. 
Campos teaches that the resource is a digital wallet (i.e. e-wallet) [0037].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination so that the resource would have been a digital wallet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination by the teaching of Campos because it provides consumers a more efficient, secure and effective way of accessing and using their card-related assets [0007].
10.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint US 2019/0014094 A1 and Patnala et al U.S. Patent No. 8,855,318 B1 (hereinafter Patnala) as applied to claim 9 above, and further in view of Smith et al US 2017/0228547 A1 (hereinafter Smith).
As to claim 10, the Le Saint-Patnala combination does not teach the method of claim 9, wherein Shamir's Secret Sharing Scheme is utilized as part of splitting the verification element into the plurality of shares. 
Smith teaches that Shamir's Secret Sharing Scheme is utilized as part of splitting the verification element into the plurality of shares [0116 and 0118].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination so that Shamir's Secret Sharing Scheme would have been utilized as part of splitting the verification element into the plurality of shares.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Le Saint-Patnala combination by the teaching of Smith because Shamir secret sharing is a threshold scheme that provides perfect secrecy [0006].
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Bellare et al US 2008/0137857 A1 directed to a robust computational secret sharing scheme that provides for the efficient distribution and subsequent recovery of a private data [abstract].
B.  Zhu et al US 2010/0131755 A1 directed to single sign-on operable to provide user access to a plurality of services via authentication to a single entity [abstract].
C.  Mundis et al US 2019/0080321 A1 directed to authorization of use of cryptographic keys based on cryptocurrency payments [abstract].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492